Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about November 8, 1995, terminating respondent’s parental rights and committing custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, following a fact-finding determination that respondent had permanently neglected the child, unanimously affirmed, without costs.
Termination of respondent’s parental right was justified by clear and convincing evidence that respondent, who was in violation of her parole from prison when she gave birth to the child, abandoned the child at birth, made no effort to visit or inquire about him until located by the agency in prison five months later, and, despite diligent efforts by the agency, did not complete either a parenting skills class, required by prison policy for visitation with the child to be arranged, or a drug rehabilitation program, although drug addiction and drug offenses were the reason for the child’s foster care placement (Social Services Law § 384-b [7]; see, Matter of Gregory B., 74 NY2d 77). Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.